         Case 21-33094 Document 2 Filed in TXSB on 09/21/21 Page 1 of 1
                                                                            United States Bankruptcy Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 21, 2021
                     UNITED STATES BANKRUPTCY COURT                             Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS


In Re: Scarlet InfoTech, Inc. d/b/a Expedien,
       Inc.                                       Case No.: 21−33094


         Debtor
                                                  Chapter: 7



  ORDER REGARDING THE EXCHANGE OF EXHIBITS AND WITNESS
LISTS IN ALL CONTESTED MATTERS AND ADVERSARY PROCEEDINGS
     1.       Counsel representing parties in all contested matters and adversary
proceedings shall review and comply with BLR 9013−2 − Exchange of Exhibits,
Exhibit Lists and Witness Lists in All Contested Matters and Adversary Proceedings.
    2.   ALL PARTIES ARE ADVISED THAT THE FAILURE TO TIMELY
COMPLY WITH THIS ORDER WILL BE GROUNDS FOR THE DENIAL OF THE
ADMISSION OF ANY OR ALL EXHIBITS AND THE EXCLUSION OF WITNESS
TESTIMONY.
    3.       All hearings are evidentiary unless specifically ordered otherwise.
    It is so ORDERED.
    Signed and Entered on Docket: 9/21/21.
